Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 13) in the reply filed on 28 June 2022 is acknowledged.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
Figure 1: Label 16 is labeled to two different elements (one to drive and control unit 16 and the other to the processing chamber 16).
Figures 4 and 7: Labels 25 and 26 seem to be switched around and inconsistent with the other figures. Label 25 should be for shaft to first base element 2 and Label 26 should be for shaft to second base element 5.
Figures 4 and 7: Labels 3,M1 and 6,M2 seem to be switched around and inconsistent with the other figures. Label 3,M1 should be for the motor to first base element 2 and Label 6,M2 should be for the motor to second base element 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0027], [0033], and [0051] – [0054]: processing chamber 16 and drive and control unit 16 are both labeled with the number 16. Please change one of them.
[0036]: “drive unit 13” should be “driver unit 13”
[0075]: The M1 reference here should be M2
[0087]: Please double check this paragraph for accuracy, seems as if the second “M1” should be “M2”
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 3: “the pushing action applied by the first base element” should be “a pushing action applied by the first base element”, otherwise it lacks antecedent basis.
Claim 10: The language “… according to any claim 1 …” is improper. The word “any” should be deleted.
Claim 12: the first mention of electric motors for the first and second actuators should be “an electric motor” and not “the electric motor”, otherwise it lacks antecedent basis.
Claim 12: “the signal received from the sensor” should be “a signal received from the sensor”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Claim 1 is considered invoking a means plus function since the generic placeholder “first actuator” is not modified by sufficient structure. The specification teaches “an electric motor” as sufficient structure in paragraph [0035]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 1 is considered invoking a means plus function since the generic placeholder “second actuator” is not modified by sufficient structure. The specification teaches “an electric motor” as sufficient structure in paragraph [0035]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2, 5, 7, and 12 are considered invoking a means plus function since the generic placeholder “driver unit” is not modified by sufficient structure. The specification is lacking in structure; the closest mention is found in paragraph [0056]: “The driver unit 13 may comprise hardware and software.” This structure, is lacking and therefore 112a and 112b rejections are invoked below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The closest mention is found in paragraph [0056]: “The driver unit 13 may comprise hardware and software.” This structure is lacking and not specific enough. It does not define a computer or microcontroller, for example, that can physically perform the driver unit’s programed functions.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “driver unit” of Claims 2, 5, 7, and 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest mention is found in paragraph [0056]: “The driver unit 13 may comprise hardware and software.” This structure is lacking and not specific enough. It does not define a computer or microcontroller, for example, that can physically perform the driver unit’s programed functions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3 – 4, 6, and 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (U.S. Patent Publication No. 2014/0169120(A1) hereinafter Brown).

Regarding Claim 1, Brown teaches a stirring unit (figure 2: entire apparatus), comprising: a first base element configured to rotate about a first axis of rotation and having a plurality of first mixing vanes (figure 2: outer scrapping agitator 34), which define, in rotation, a substantially cylindrical operating surface (figure 2: when outer scraping agitator 34 rotates, it defines a cylindrical operating surface), and a plurality of scraping appendages (figure 2: scraper blades 40), which are connectable to the mixing vanes; a first actuator, 112f: an electric motor and its equivalents (figure 3: gear motor 18), connected to the base element to set it in rotation about the first axis of rotation (figure 3: gear motor 18 drives shaft 26 which drives agitator 34), a processing container forming a processing chamber in which a base product is processed (figure 2: vessel 12 forms a processing chamber within itself), the stirring unit being characterized in that it further comprises: a second base element, configured to rotate about a second axis of rotation and having at least a second mixing vane (figure 2: inner agitators 44); the first base element and the second base element being mounted inside the processing container (figure 2: agitators 34 and 44 mounted inside vessel 12); a second actuator, 112f: an electric motor and its equivalents (figure 3: gear motor 16), connected to the second base element to set it in rotation about the second axis of rotation (figure 3: gear motor 16 drives shaft 28 which drives agitators 44), the first base element and the second base element being configured to rotate about the first axis of rotation and the second axis of rotation, respectively (figure 2: agitator 34 rotates about its axis of rotation and agitator 44 rotates about its axis of rotation), independently of each other and the first actuator and the second actuator being configured to be activated independently of each other ([0026]: this paragraph teaches the independence of the motors).  

Regarding Claim 3, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the second base element, as it rotates about the second axis applies a pushing action on the base product (intended use: the preceding claim language is a function of rotational direction and speed and is therefore considered intended use & inner agitator blades [figure 2: agitator 44] are structurally capable of this pushing action as the blades are angled) inside the container in addition to the pushing action applied by the first base element (intended use: the preceding claim language is a function of rotational direction and speed and is therefore considered intended use & outer agitator [figure 2: agitator 34] is structurally capable of this pushing action as the scraper blades 40 provide ample surface area facing the base product during operation).  

Regarding Claim 4, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the first axis of rotation and the second axis of rotation coincide with each other (figure 2: agitator 34 rotates about its axis of rotation and agitator 44 rotates about its axis and these axes are co-axial).  

Regarding Claim 6, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the first actuator comprises an electric motor and wherein the second actuator comprises a further electric 16motor ([0003]: “… independent gearmotors, which can be electric or hydraulic …”), the electric motor of the first actuator and/or of the second actuator being of the direct drive type (figure 2: motors 16 and 18 are directly connected to their respective rotating shafts).  

Regarding Claim 8, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the second base element comprises a cylindrical element having at least one base face (figure 2: the hub portion where the blades of inner agitators 44 meet the rotating shaft is considered a reading on cylindrical element having at least one base face), the at least one second mixing vane being disposed to protrude from the at least one base face (figure 2: the blades of inner agitators 44 protrude from the aforementioned base faces).  

Regarding Claim 9, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the second base element is disposed on the outside of the substantially cylindrical operating surface of the first vanes (figure 2: the lowest impeller on shaft 28 [figure 2] is outside the frame of agitator 34).  

Regarding Claim 10, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the second base element is disposed on the inside of the substantially cylindrical operating surface of the first vanes (figure 2: the three main impellers on shaft 28 [figure 2] are inside the frame of agitator 34).  

Regarding Claim 11, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the second base element comprises a central vane extending along the second axis and disposed inside the substantially cylindrical operating surface of the first vanes (figure 2: shaft 26 of inner agitators 44 are primarily disposed inside the frame of agitator 34).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Publication No. 2014/0169120(A1) hereinafter Brown) in view of Jensen et al. (WO Patent Publication No. 2016/091634(A1) hereinafter Jensen).

Regarding Claim 2, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the first actuator comprises an electric motor and wherein the second actuator comprises a further electric motor ([0003]: “… independent gearmotors, which can be electric or hydraulic …”).
Brown is silent on the stirring unit also comprising a driver unit configured to drive the electric motor of the first actuator and the electric motor of the second actuator in such a way as to make the first base element and the second base element rotate independently of each other.
Jensen teaches the stirring unit (figure 3: entire apparatus) also comprises a driver unit configured to drive the electric motor of the first actuator and the electric motor of the second actuator in such a way as to make the first base element and the second base element rotate independently of each other (Page 2 Lines 12 – 22: “The first agitator and said second agitator may be individually controlled … a control device …”).
Brown and Jensen are analogous in the field of coaxial agitators independently rotated by dual motors, with mixing driven from above; these apparatuses intended for use in the food preparation industry. It would have been obvious to one skilled in the art before the effective filing date to modify the control system of Brown with the control device of Jensen in order to automate operations requiring relatively complex rotation settings (Jensen Claim 8).

Regarding Claim 5, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the first actuator comprises an electric motor and wherein the second actuator comprises a further electric motor ([0003]: “… independent gearmotors, which can be electric or hydraulic …”).
Brown is silent on the stirring unit also comprises a driver unit configured to drive the electric motor of the first actuator and the electric motor of the second actuator according to a first operating mode in such a way as to make the first base element and the second base element rotate in opposite directions.
Jensen further teaches the stirring unit also comprises a driver unit (Page 2 Lines 12 – 22: “The first agitator and said second agitator may be individually controlled … a control device …”) configured to drive the electric motor of the first actuator and the electric motor of the second actuator according to a first operating mode in such a way as to make the first base element and the second base element rotate in opposite directions (Page 2 Line 14: “The first agitator and said second agitator may counter-rotate”).  
It would have been obvious to one skilled in the art before the effective filing date to modify the control system of Brown with the control device of Jensen in order to automate operation requiring relatively complex rotation settings (Jensen Claim 8).

Regarding Claim 7, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1, wherein the first actuator comprises an electric motor and wherein the second actuator comprises a further electric motor ([0003]: “… independent gearmotors, which can be electric or hydraulic …”).
Brown is silent on the stirring unit also comprising a driver unit configured to drive the electric motor of the first actuator and the electric motor of the second actuator according to a first operating mode, so as to cyclically activate only the electric motor of the first actuator and both the electric motors of the first actuator and of the second actuator for a preset length of time.
Jensen further teaches the stirring unit also comprising a driver unit (Page 2 Lines 12 – 22: “The first agitator and said second agitator may be individually controlled … a control device …”) configured to drive the electric motor of the first actuator and the electric motor of the second actuator according to a first operating mode, so as to cyclically activate only the electric motor of the first actuator and both the electric motors of the first actuator and of the second actuator for a preset length of time (intended use: the preceding claim language is a function of the programming of the control device and is therefore considered intended use & said control device is structurally capable of performing such recipes [Page 2 Lines 12 – 22]).  
It would have been obvious to one skilled in the art before the effective filing date to modify the control system of Brown with the control device of Jensen in order to automate operation requiring relatively complex rotation settings (Jensen Claim 8).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Publication No. 2014/0169120(A1) hereinafter Brown) in view of Jensen et al. (PCT Patent Publication No. 2016/091634(A1) hereinafter Jensen) in further view of Buhler (European Patent No. 0335096(A2) hereinafter Buhler).

Regarding Claim 12, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1.
Brown is silent on the stirring unit further comprising a driver unit configured to drive the electric motor of the first actuator and the electric motor of the second actuator at least one sensor connected to the driver unit, the driver unit being configured to drive the electric motor of the first actuator and the electric motor of the second actuator based on the signal received from the sensor.  
Jensen teaches a driver unit configured to drive the electric motor of the first actuator and the electric motor of the second actuator (Page 2 Lines 12 – 22: “The first agitator and said second agitator may be individually controlled … a control device …”).
Buhler teaches the stirring unit (figure 1: entire apparatus) further comprising at least one sensor connected to the driver unit (Page 4 Second Paragraph from the Bottom: “Detectors”; it is obvious to one with ordinary skill in the art that the detectors are connected to the control unit 42 [figure 1]), the driver unit being configured to drive the electric motor of the first actuator and the electric motor of the second actuator based on the signal received from the sensor (intended use: the preceding claim language is considered a function of the programming of the control language and is therefore considered intended use & the stirring unit is structurally capable of this function with its motors 22 and 23, control unit 42, and detectors [figure 1]).  
It would have been obvious to one skilled in the art before the effective filing date to modify the control system of Brown with the control device of Jensen in order to automate operation requiring relatively complex rotation settings (Jensen Claim 8). Brown and Buhler are analogous in the field of coaxial agitators independently rotated by dual motors, with mixing driven from above; these apparatuses intended for use in the food preparation industry. It would have been obvious to one skilled in the art before the effective filing date to modify the control device of Brown in view of Jensen with the sensory detector and communications lines to the control unit of Buhler in order to better automate control of the operations process.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Publication No. 2014/0169120(A1) hereinafter Brown) in view of Jensen et al. (PCT Patent Publication No. 2016/091634(A1) hereinafter Jensen) in further view of Takada et al. (Japanese Patent Publication No. 2001/178371(A) hereinafter Takada).

Regarding Claim 13, Brown teaches the stirring unit (figure 2: entire apparatus) according to claim 1.
Brown is silent on the second actuator comprises an electric motor, first permanent magnets, coupled to the second base element and second permanent magnets operatively coupled to the electric motor.
Takada teaches the second actuator (Brown is relied upon for teaching first and second actuators [motors]) comprises an electric motor (figure 4: electric motor 35), first permanent magnets (figure 4: rotating magnets 34A and 34B), coupled to the second base element and second permanent magnets operatively coupled to the electric motor (figure 4: rotating magnets 36A and 36B).
Brown and Takada are analogous in the field of rotating agitators used intended for food preparation. It would have been obvious to one skilled in the art before the effective filing date to modify the motor 16 and shaft 28 connection of Brown [figure 2] with the permanent magnets of Takada in order to improve the maintainability of the mechanical equipment (Takada google machine translation abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774